DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/8/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16672756 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to the 112(b) rejection have been fully considered and are persuasive. The 112(b) rejection has been withdrawn. 
Applicant’s arguments with respect to the double patenting rejection have been fully considered and are persuasive. The double patenting rejection has been withdrawn.
Applicant's arguments with respect to the 103 rejection have been fully considered but they are not persuasive:
Applicant argues: “On the contrary, rather than disclosing providing in real-time to a HMD display of the HMD, taking into consideration the HMD orientation, a virtual representation of the simulated vehicle functionality feature superimposed on a real-time real-world video stream derived from real-world image data captured with support from one or more forward-facing cameras provided on the HMD in eye-position of the occupant, as required by the claimed subject matter, Frund merely discloses how the HMD may be used to get a stereoscopic image of an AR scene [page 494, col.1, para.4], how a new virtual interior is superimposed in a conventional car, how a marker base is mounted on the dashboard for the tracking of the user's head position, and how it is then possible to analyze a variety of different virtual car interiors while sitting in a real car [page 494, col.1, para.3], which thus actually teaches away from the claimed subject-matter”. (Remarks, page 9)
The Examiner respectfully disagrees. A proper “teach away” argument requires that the prior art advocated abandoning the route to the claimed invention. Frund does not disclose or imply abandoning any of the claimed features. Applicant admitted that Frund discloses (A) how the HMD may be used to get a stereoscopic image of an AR scene, (B) how a new virtual interior is superimposed in a conventional car, (C) how a marker base is mounted on the dashboard for the tracking of the user's head position, and (D) how it is then possible to analyze a variety of different virtual car interiors while sitting in a real car. Examiner notes (A) teaches the claimed features of providing images in real-time to a HMD display; (C) teaches the claimed features of taking into consideration the HMD orientation; (B) and (D) teach the claimed features of superimposing a virtual representation of the simulated vehicle functionality feature on the displayed images. None of these teachings advocated abandoning the route to the claimed invention. In light of above, Frund does not teach away from the claimed subject-matter.

Although Frund further discloses that real test-drives are possible to get a closer-to-reality impression of the interior design and its ergonomic properties [page 494, col.1, para.3], [page 497, col.1, para.1], this by no means implies - as suggested by the Examiner - real-time provision to an HMD display. Rather, in Frund, what is referred to as the "closer-to-reality impression" relates to the scanty statement of a possibility of real test-drives, which does not equate to the real-time provision to the HMD display as required by the present claims”. (Remarks, page 9)
The Examiner notes the claimed feature is not about a possibility of test drive or how real the impression is. The claimed feature is the real-time provision to the HMD display. One of ordinary skill in the art would implement real-time display in Frund’s method because Frund’s purpose is to make real test-drives possible (see Section 2.3, last paragraph), and real-time provision to the HMD display would better suit the needs. On the contrary, the lack of real-time provision to the HMD display would make Frund’s interaction features inapplicable.
Notice that the claims are rejected under 35 USC § 103. The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Prior art Frund and Kamini suggested to one of ordinary skill in the art the real-time provision to the HMD display, as explained above.

Applicant argues: “In accordance with the claimed invention, there is provided to the HMD display a real-time physical world view - essentially as seen by the occupant with support from the eye-level forward facing camera(s) - electronically mixed with the computer-generated virtual representation temporally and spatially commensurate with said physical world view such that the real-world video stream appears as a background overlaid with said virtual representation. Thus, live imagery from the physical world is electronically merged with computer-generated imagery, a concept commonly referred to as mixed reality and/or augmented reality. More specifically, the virtual representation of the simulated vehicle functionality feature is overlaid the real-world video stream. Thus, with the forward-facing camera(s) provided in eye-position of the HMD-wearing occupant, the real-time real-world video stream may represent what the occupant would see even if not wearing the HMD, such as temporally and spatially commensurate with what said occupant would see even if not wearing the HMD. Subsequently, with the HMD-wearing occupant being on-board the road-driven vehicle, e.g. seated in a driver's seat or passenger's seat thereof, the real-time real-world video stream may then represent what a driver or passenger of said road-driven vehicle would see even if not wearing the HMD, such as for instance a portion of an interior of the vehicle and/or a view exterior of the vehicle through the windscreen or other window(s) thereof. Accordingly, upon in real-time superimposing a virtual representation of a simulated vehicle functionality feature - such as for instance a virtual display with e.g. new and/or updated design and/or functionality - on the real-world video stream, said simulated vehicle functionality feature may be evaluated in a road-driven vehicle, e.g. while said road-driven vehicle is driven in real traffic and/or along actual roads. Thereby, with the exception of the virtual representation of the simulated vehicle functionality feature, the entire test environment is authentic and/or real. Consequently, the simulated vehicle functionality feature may be evaluated in real traffic and/or in real road-driving scenarios, which thus enables said simulated vehicle functionality feature to be evaluated under more reality-resembling conditions and/or in a more reality-resembling environment than should said evaluation be performed in e.g. a commonly known static or dynamic rig displaying the environment and traffic on large scale screens in front of a vehicle mock-up [also explained on page 5, line 29 - page 6, line 31 of the description]. As submitted by Applicant at the time of filing, Frund does not address, or even remotely suggest, the novel feature(s) discussed above.” (Remarks, page 7-8) “Accordingly, Frund does not even remotely relate to the technical effects discussed above, such as that there is provided to the HMD display a real-time physical world view - essentially as seen by the occupant with support from the eye-level forward facing camera(s) - electronically mixed with the computer-generated virtual representation temporally and spatially commensurate with said physical world view such that the real-world video stream appears as a background overlaid with said virtual representation, and further such as that live imagery from the physical world is electronically merged with computer-generated imagery, a concept commonly referred to as mixed reality and/or augmented reality. There are hence no teachings in Frund pointing toward the above mentioned feature(s) suggested by the present claims… Therefore, Applicant submits that this rejection has also now been overcome and respectfully requests that it be withdrawn, all pending claims being otherwise immediately allowable.” (Remarks, page 9-10)
The Examiner respectfully disagrees. First, the claims measure the invention. During prosecution before the USPTO, claims are to be given their broadest reasonable 
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The claims are rejected under 35 USC § 103 as being unpatentable over Frund in view of Kamini. However, all arguments presented by Applicant are attacking reference Frund individually.
Examiner also noticed in the arguments that Applicant admitted some features are commonly known in the field of mixed reality and/or augmented reality (e.g. see Remarks page 9, last paragraph). The Office Action does not rely upon this applicant-admitted prior art for current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over J. Frund, et al, “Cooperative Design Support within Automobile Advance Development using Augmented Reality Technology” (cited on IDS 11/4/2019. Hereinafter, “Frund”), in view of Kamini (US 20190188912 A1).
Regarding Claim 1, Frund discloses a method performed by a vehicle feature evaluation system for enabling evaluation of a simulated vehicle functionality feature (Abstract, “This paper describes the field of applications of AR-technology within the design phases of new cars. The developed applications complete real automobile prototypes by virtual components to show design variants or to support design reviews. Therefore the user can select virtual car components out of a virtual component menu and place them on a real car.”), the method comprising: 
determining in relation to a road-driven vehicle, with support from a tracking system (Section 3.2, “Using these pictures and the visible markers the position and orientation of the user can be calculated.”), an orientation of a head-mounted display, HMD (Section 3.1, “As output device the video-seethrough HMD VH-2002 from Canon is used to get a stereoscopic image of the AR-scene (see figure 4).”), adapted to be worn by an occupant on-board the road-driven vehicle (Section 5, last paragraph, “We are currently refining the prototypes and preparing a concept car with a mobile AR-environment to enable a real test-drive. Thus the user can place virtual car components on a real car and make ergonomic evaluation of the car interior using AR-technology under real driving conditions.”); 
determining a simulated vehicle functionality feature to be evaluated in the road-driven vehicle (Section 2.3, “Ergonomic simulation and analysis e.g. for reachability, accessibility of switches on the dash board, etc. are performed.”); and 
providing in real-time to a HMD display of the HMD, taking into consideration the HMD orientation, a virtual representation of the simulated vehicle functionality feature superimposed on the display of HMD (Section 2.3, “The new interior is superimposed in a conventional car to enable the examination of the new interior under ergonomic aspects (see figure 3).”).
Frund does not disclose a virtual representation of the simulated vehicle functionality feature is superimposed on a real-time real-world video stream derived from real-world image data captured with support from one or more forward-facing cameras provided on the HMD in eye-position of the occupant.
However, in the same field of endeavor, Kamini discloses providing in real-time to a HMD display of the HMD, taking into consideration the HMD orientation, a virtual representation of the simulated vehicle functionality feature superimposed on a real-time real-world video stream derived from real-world image data captured with support from one or more forward-facing cameras provided on the HMD in eye-position of the occupant ([0069] “In step 220, the AR/VR device is used to capture images or video using a camera. The camera can be included as a part of the AR/VR device, or may be located as a part of an AR/VR assembly at the user, such as a headset AR/VR assembly. The camera can be used to capture images or video and, then, the AR/VR device can present the captured images or video on a display of the AR/VR device. The captured images or video can be immediately displayed on the .
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the method of Frund with the feature of superimposing virtual contents on a real-time video captured by one or more cameras. Applicant admitted that AR display and VR display are alternatives (in Specification [0013] …whereas "head-mounted display" may refer to "augmented reality and/or virtual reality head-mounted display"). Replacing the AR display in Frund with a VR display could provide more immersive experiences to user, with the cost of more computational power and the requirement of higher sensor accuracy.
Regarding Claim 2, Frund-Kamini discloses the method according to claim 1, wherein the simulated vehicle functionality feature comprises: a simulated vehicle human machine interface, HMI; a simulated vehicle display; a simulated vehicle head-up display, HUD; a simulated interior vehicle section (Frund, Section 2.3, “The new interior is superimposed in a conventional car to enable the examination of the new interior under ergonomic aspects (see figure 3).”); simulated light characteristics; and/or a simulated effect resulting from a simulation of the simulated vehicle functionality feature.
Claim 3, Frund-Kamini discloses the method according to claim 1, further comprising: determining a fictive location of the simulated vehicle functionality feature relative the road-driven vehicle (Kamini [0073] “The AR/VR device 16 can determine a display location on the display in which the virtual vehicle control graphics should be or are to be displayed.”); wherein the providing taking into consideration the HMD orientation comprises providing the virtual representation superimposed on the real-time real-world video stream such that positioning of the virtual representation corresponds to the fictive location (Kamini [0073] “The graphics can be rendered over the captured images or video and, as the user moves the AR/VR device, the graphics can be updated along with the captured images or video such that the virtual vehicle control graphics appear to be part of the vehicle interior 100.”).
Regarding Claim 4, Frund-Kamini discloses the method according to claim 1, further comprising: updating the virtual representation based on a user interaction with the simulated vehicle functionality feature (see Frund Section 3.2, “2. Analysis of user interaction”. Or refer to Kamini [0075] “In one embodiment, the vehicle control input can be received through use of detected user gestures or through user speech.” [0079] “In step 280, the virtual vehicle control graphics are updated to correspond to the vehicle control input and a vehicle response that occurs in response to the vehicle control input.”).
Regarding Claim 5, Frund-Kamini discloses the method according to claim 4, wherein the user interaction is based on detection, by means of one or more user interaction sensors, of a user in and/or at a fictive location (see Frund Section 3.2, .
Regarding Claim 6, Frund-Kamini discloses the method according to claim 1, further comprising: updating the virtual representation based on a vehicle signal affecting the simulated vehicle functionality feature, derived from the road-driven vehicle (Kamini [0078] “In step 270, the vehicle control input is sent to the vehicle.” [0079] “In step 280, the virtual vehicle control graphics are updated to correspond to… a vehicle response that occurs in response to the vehicle control input.”).
Regarding Claim 7, Frund-Kamini discloses the method according to claim 1, further comprising: updating the real-time video stream and/or the superimposed virtual representation based on updated captured image data and/or based on updated determined HMD orientation (Kamini [0073] “The graphics can be rendered over the captured images or video and, as the user moves the AR/VR device, the graphics can be updated along with the captured images or video such that the virtual vehicle control graphics appear to be part of the vehicle interior 100.”).
Regarding Claim 8, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject this claim.
Regarding Claim 9, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject this claim.
Claim 10, it recites similar limitations of claim 3. The rationale of claim 3 rejection is applied to reject this claim.
Regarding Claim 11, it recites similar limitations of claim 4. The rationale of claim 4 rejection is applied to reject this claim.
Regarding Claim 12, it recites similar limitations of claim 5. The rationale of claim 5 rejection is applied to reject this claim.
Regarding Claim 13, it recites similar limitations of claim 6. The rationale of claim 6 rejection is applied to reject this claim.
Regarding Claim 14, it recites similar limitations of claim 7. The rationale of claim 7 rejection is applied to reject this claim.
Regarding Claim 15, Frund-Kamini a vehicle comprising a vehicle feature evaluation system according to claim 8 (Frund, Section 5, last paragraph, “We are currently refining the prototypes and preparing a concept car with a mobile AR-environment to enable a real test-drive. Thus the user can place virtual car components on a real car and make ergonomic evaluation of the car interior using AR-technology under real driving conditions.” Or refer to Kamini Fig. 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHONG WU/Primary Examiner, Art Unit 2613